Citation Nr: 0810890	
Decision Date: 04/02/08    Archive Date: 04/14/08

DOCKET NO.  01-09 026A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for low 
back strain.

2.  Entitlement to a rating in excess of 10 percent for 
status post arthroscopy of the right knee, prior to November 
16, 2006.

3.  Entitlement to a rating in excess of 30 percent for 
traumatic arthritis of the right knee, status post 
arthroscopy, from January 1, 2008.

4.  Entitlement to a compensable rating for traumatic 
arthritis of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active service from July 1971 to September 
1991.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from November 2000 and September 2002 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina, which 
continued the 10 percent rating for low back strain, 
continued the veteran's 10 percent rating for status post 
arthroscopy of the right knee, and continued the 0 percent 
(noncompensable) rating for arthritis of the left knee.

In July 2004, the veteran and his spouse testified during a 
hearing at the RO before a Veterans Law Judge; a transcript 
of the hearing is of record. 

In December 2004, the Board remanded to the RO the claims on 
appeal for further development.

In October 2005, the RO assigned a separate 10 percent rating 
for arthritis of the right knee, effective April 4, 2002.  
The veteran did not appeal this decision; therefore, this 
rating is not currently on appeal.

In January 2007, the Board remanded to the RO the claims on 
appeal to schedule a Board videoconference hearing.

In May 2007, the RO awarded the veteran a temporary total 
rating (TTR) due to surgical or other treatment necessitating 
convalescence under the provisions of 38 C.F.R. § 4.30 
(2007), effective from November 16, 2006, through December 
31, 2006, and assigned a 100 percent schedular rating 
effective from January 1, 2007, through December 31, 2007, 
for his right knee disability following replacement of the 
knee joint.  Hence, the Board's consideration of the claim 
for an increased rating for the right knee disability is 
limited to periods before and after the assignment of these 
ratings.

In addition, in the May 2007 rating decision, the RO combined 
the veteran's disabilities of the right knee (traumatic 
arthritis and status post arthroscopy) and assigned a 30 
percent rating, effective January 1, 2008.

In October 2007, the veteran testified during a hearing via 
videoconference before the undersigned Acting Veterans Law 
Judge; a transcript of the hearing is of record. 

As a final preliminary matter, in a February 1992 rating 
decision, the RO granted service connection for arthritis of 
the left knee.  During the course of the current appeal, the 
issue was recharacterized as entitlement to a compensable 
rating for status post arthroscopy of the left knee.  
However, as the veteran was originally granted service 
connection for arthritis of the left knee, the issue has been 
characterized as shown on the title page.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action, on his part, is required.


REMAND

Regarding the veteran's claims for increased ratings, during 
his October 2007 Board hearing, the veteran asserted that his 
disabilities had worsened since his most recent VA 
examination, which was in December 2004.  Given the 
allegation that his disabilities have worsened and the fact 
that that the veteran's most recent examination was over 
three years ago, the veteran should be afforded new 
examinations to obtain pertinent findings to assess the 
current severity of his right and left knee disabilities and 
his low back strain.  See 38 U.S.C.A. § 5103A(d) (West 2002); 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

Here, the RO has rated both of the veteran's knees under 
Diagnostic Code 5257.  On remand, the RO should consider 
applying the appropriate diagnostic codes to rate these 
disabilities, to include using 38 C.F.R. § 4.71a, Diagnostic 
Codes 5010 and 5003.  Diagnostic Code 5010 for rating 
traumatic arthritis is rated using the criteria for rating 
degenerative arthritis (established by x-ray) under 
Diagnostic Code 5003, which in turn, is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (here, 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261).  If the evidence 
shows compensable limitation of both flexion and extension, 
two separate disability ratings may be assigned.  VAOPGCPREC 
9-2004.  When the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, an evaluation of 10 percent is assignable 
for each major joint or group of minor joints affected by 
limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2007).  In addition, VA's 
General Counsel has held that a claimant who has arthritis 
(resulting in limited or painful motion) and instability of a 
knee may be rated separately under Diagnostic Codes 5003 and 
5257, cautioning that any such separate rating must be based 
on additional disabling symptomatology.  VAOPGCPREC 23-97, 62 
Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 
(1998).  

With respect to the veteran's claim for an increased rating 
for low back strain, a November 1999 non-VA magnetic 
resonance imaging (MRI) of the lumbar spine revealed diffuse 
degenerative disc changes, most prominently as L2-L3 and L4-
L5 where annular bulges encroached mildly on the spinal cord.  
In addition, a January 2000 medical record from M.M., M.D. 
shows a diagnosis of degenerative disc disease.  Further, a 
June 2005 MRI of the lumbar spine revealed multilevel bulging 
annuli with significant neural foraminal encroachment at the 
L4-L5 level on the right due to combined decreased disc 
height and uncovertebral joint hypertrophy causing apparent 
impingement of the exiting right L4 nerve root.  Based on the 
above medical evidence, it appears the veteran may have been 
diagnosed with intervertebral disc syndrome (IVDS) of the 
lumbar spine.  While the veteran's low back disability 
historically has been evaluated under the specific rating 
criteria for lumbosacral strain/degenerative arthritis, the 
current record indicates that the veteran's service-connected 
low back disability may be more appropriately evaluated under 
the criteria for IVDS.  Since the veteran filed his claim for 
an increased rating for his low back disability in September 
2000, the criteria for evaluating IVDS and disorders of the 
spine changed, in September 2002 and September 2003.  See 67 
Fed. Reg. 54,345-49 (Aug. 22, 2002); 68 Fed. Reg. 51,454-58 
(Aug. 27, 2003); 69 Fed. Reg. 32,449 (June 10, 2004) 
(codified at 38 C.F.R. §§ 4.71a (2009)) (current 
regulations).  The current criteria, however, cannot be used 
prior to the respective effective dates of September 23, 2002 
and September 26, 2003.  On remand, VA should specifically 
and expressly consider the veteran's increased rating claim 
under the schedular criteria in effect both prior to and as 
of September 2002 and September 2003, applying the version 
more favorable to the veteran after the effective date of the 
regulatory change.  See VAOPGCPREC 7-2003; VAOPGCPREC 3-2000.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 
(2001); 38 C.F.R. § 4.71a, Diagnostic Codes 5237 and 5243 
(2007).

Hence, the veteran should be afforded VA neurological and 
orthopedic examinations to determine the current extent of 
the veteran's service-connected bilateral knee and low back 
disabilities.  In providing the requested examination, the 
orthopedic examiner should offer an opinion as to whether the 
veteran has IVDS of the lumbar spine, and, if so, whether 
such represents a progression of, or is otherwise associated 
with, the veteran's service-connected low back disability.  
If IVDS is considered a separate and distinct disability, the 
examiner should opine whether it is possible to separate IVDS 
symptoms from those of the veteran's service-connected 
disability.  See Mittleider v. West, 11 Vet. App. 181 (1998) 
(where it is not possible to distinguish the effects of a 
nonservice-connected condition from those of a service-
connected condition, the reasonable doubt doctrine dictates 
that all symptoms be attributed to the veteran's service-
connected disability).  If the examiner determines either 
that IVDS represents a progression of, or is associated with, 
the veteran's service-connected low back strain, or that the 
symptoms/effects of IVDS cannot be separated from the 
service-connected disability, then the examiner should render 
findings responsive to the criteria for rating IVDS.  It is 
well-settled that in its decisions, the Board may not rely 
upon its own unsubstantiated medical opinion.  Allday v. 
Brown, 7 Vet. App. 517 (1995); Godfrey v. Brown, 7 Vet. App. 
398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

Accordingly, the RO should arrange for the veteran to undergo 
VA neurological and orthopedic examination at an appropriate 
VA medical facility.  The veteran is hereby advised that 
failure to report to the scheduled examination, without good 
cause, shall result in a denial of the claims for increased 
ratings.  See 38 C.F.R. § 3.655 (2007).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the veteran fails to report to the 
scheduled examination, the RO should obtain and associate 
with the claims file a copy(ies) of the notice(s) of the date 
and time of the scheduled appointment(s) sent to him by the 
pertinent VA medical facility. 

Prior to arranging for the veteran to undergo further 
examination, the RO must obtain and associate with the claims 
file all outstanding VA medical records.  The claims file 
currently includes outpatient treatment records from the VA 
Medical Center (VAMC) in Columbia, South Carolina, and the 
Greenville, South Carolina Community Based Outpatient Clinic 
(CBOC), dated up to February 2006.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The RO must 
obtain all outstanding pertinent medical records from the 
Columbia VAMC and the Greenville CBOC since February 2006, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2007) as regards requesting records from Federal facilities.

With regard to the increased rating claims on appeal, the 
Board is aware of the Court's recent decision in Vazquez-
Flores v. Peake, 22 Vet. App. 37(2008).  

In Vazquez-Flores, the Court found that, at a minimum, 
adequate Veterans Claims Assistance Act of 2000 (VCAA) notice 
requires that VA notify the claimant that, to substantiate 
such a claim: (1) the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) if the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

Regarding notice as required by Vazquez-Flores, the Board 
notes that the veteran has not been provided the specific 
notice required in relation to his claims for increased 
ratings.  Therefore, in the interest of due process, the 
Board finds that the RO/AMC should send a letter to the 
veteran that meets the requirements of Vazquez-Flores, to 
include the requirements necessary to substantiate a claim 
for an increased rating, what evidence VA will provide, what 
evidence the veteran is to provide, and that the veteran 
should submit any evidence in his possession that pertains to 
the claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
The RO should also invite the appellant to submit all 
pertinent evidence in his possession, and ensure that its 
notice meets the requirements of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), particularly as regards 
assignment of disability ratings and effective dates in 
connection with these claims.  The Board notes that action by 
the RO is required to satisfy the notification provisions of 
the VCAA.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  

On remand, the RO should, through VCAA-compliant notice, give 
the veteran another opportunity to present information and/or 
evidence pertinent to the claims for increased ratings.  See 
38 U.S.C.A § 5103(a) (West 2002); 38 C.F.R. § 3.159(b).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. 
§§ 5103, 5103A  (West 2002); 38 C.F.R. § 3.159.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim on appeal.  Finally, subsequent to the 
most recent October 2005 supplemental statement of the case 
(SSOC), the veteran has submitted non-VA and VA medical 
records and a lay statement.  Although the veteran waived RO 
jurisdiction of this evidence, as the claims on appeal are 
being remanded, the RO should review this evidence and issue 
an SSOC reflecting such consideration.

Accordingly, the case is REMANDED to the RO, via the AMC, for 
the following action:

1.  The RO should obtain from the 
Columbia, South Carolina VAMC and 
Greenville CBOC all pertinent records of 
evaluation or treatment of the veteran's 
low back and right and left knee 
disabilities, from February 2006 to the 
present.  The RO must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records 
from Federal facilities.  All records or 
responses received should be associated 
with the claims file.

2.  The RO should furnish the veteran and 
his representative VCAA-compliant notice 
specific to the claims for increased 
ratings for low back strain; traumatic 
arthritis of the right knee, status post 
arthroscopy; and arthritis of the left 
knee.

The letter should include specific notice 
as to the type of evidence needed to 
substantiate the claims.  The letter 
should also include specific notice 
required by Dingess/Hartman and Vazquez-
Flores v. Peake (cited to above) - 
particularly as regards assignment of 
disability ratings and effective dates, 
as appropriate.  To ensure that the duty 
to notify the claimant what evidence will 
be obtained by whom is met, the letter 
should include a request that the veteran 
provide sufficient information and, if 
necessary, authorization to enable VA to 
obtain any medical records pertaining to 
the matters on appeal that are not 
currently of record.  

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The letter 
should clearly explain to the veteran 
that he has a full one-year period to 
respond (although VA may decide the 
claims within the one-year period).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All records 
and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.

4.  After all available records and 
responses from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the veteran to 
undergo neurological and orthopedic 
examination(s), by an appropriate 
physician(s), at an appropriate VA 
medical facility.

The entire claims file must be made 
available to the physician(s) designated 
to examine the veteran, and the 
examination report(s) should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies (to include 
X-rays) should be accomplished, and all 
clinical findings should be reported in 
detail.  

Low Back Strain

The neurological examiner should identify 
the existence, and frequency or extent, 
as appropriate, of all neurological 
symptoms associated with the veteran's 
low back.  The examiner should also offer 
an opinion as to whether the veteran has 
any separately ratable neurological 
disability (in addition to orthopedic 
disability) as a manifestation of the 
service-connected back disability.

The orthopedic examiner should conduct 
range of motion testing of the low back 
(expressed in degrees, with standard 
ranges provided for comparison purposes).  
He/she should also render specific 
findings as to whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the low back.  If pain on 
motion is observed, the examiner should 
indicate the point at which pain begins.  
In addition, the physician should 
indicate whether, and to what extent, the 
veteran experiences likely functional 
loss due to pain and/or any of the other 
symptoms noted above during flare-ups 
and/or with repeated use; to the extent 
possible, the examiner should express any 
such additional functional loss in terms 
of additional degrees of limited motion.  
The examiner should also indicate whether 
there is any ankylosis of the spine, and 
if so, whether such is favorable or 
unfavorable, and the extent of such 
ankylosis.

Considering all neurological and 
orthopedic examination findings, the 
examiner should then offer an opinion as 
to whether the veteran has IVDS that 
represents a progression of, or is 
otherwise associated with, the service-
connected low back disability.  If not, 
the examiner should indicate whether it 
is possible to separate IVDS symptoms 
from those of the veteran's service-
connected disability.  If so, or if it is 
not possible to separate IVDS symptoms 
from service-connected disability, the 
examiner should render findings as to the 
existence and frequency of any of the 
veteran's incapacitating episodes (i.e., 
a period of acute signs and symptoms due 
to IVDS that requires bed rest prescribed 
by a physician and treatment by a 
physician), specifically, whether over 
the last 12-month period, the veteran's 
incapacitating episodes had a total 
duration of (a) at least two weeks but 
less than four weeks; (b) at least four 
weeks but less than six weeks; or (c) at 
least six weeks.

Right and Left Knee Disabilities

The orthopedic examiner should note the 
ranges of motion for the right and left 
knees.  Whether there is any pain, 
weakened movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be addressed: 
(1) pain on use, including during flare-
ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
physician is asked to describe whether 
pain significantly limits functional 
ability during flare-ups or when the 
right and left knees are used repeatedly.  
All limitation of function must be 
identified.  If there is no pain, no 
limitation of motion and/or no limitation 
of function, such facts must be noted in 
the report.

In addition, the orthopedic examiner 
should note whether the veteran has any 
instability or recurrent subluxation of 
the right and left knees.  Further, the 
orthopedic examiner should note whether 
the veteran has any dislocated cartilage 
with frequent episodes of "locking," 
pain, and effusion into the joint.

The physician(s) should set forth all 
examination findings, along with the 
rationale for any conclusions reached, in 
a printed (typewritten) report.

5.  If the veteran fails to report to any 
scheduled examination, the RO must obtain 
and associate with the claims file 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.
 
6.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing all actions noted 
above, and any additional notification 
and development deemed warranted, the RO 
should adjudicate the claims for 
increased ratings for low back strain; 
traumatic arthritis of the right knee, 
status post arthroscopy; and arthritis of 
the left knee, in light of all pertinent 
evidence (to include any evidence 
submitted subsequent to the October 2005 
SSOC) and legal authority.  In 
particular, a review of the ratings for 
the veteran's service-connection 
disabilities should include consideration 
of applicable diagnostic codes under 38 
C.F.R. §§ 4.71a and 4.124 (2007), 
including Diagnostic Codes 5003, 5010, 
5257, 5260, 5261, 5262, 5237, 5242, and 
5243 and former Diagnostic Codes 5292, 
5293, and 5295.  If any of the benefits 
sought on appeal remains denied, the RO 
must furnish to the veteran and his 
representative an appropriate SSOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claims.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case.  No action by 
the veteran is required until he receives further notice; 
however, the veteran and his representative have the right to 
submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

